December 12, 1947

Hon. L. A. Woods, State Superintendent
State Department of Education
Austin, Texas                      Opinion No. V-452.
                                   Re:   Jurisdiction of
                                         the State Super-
                                         intendent of an
                                         appeal from the
                                         decision of a
                                         county board
                                         transferring a
                                         portion of one
                                         school district
                                         to another.
Dear Sir:

          Your letter and statement attached reflect
that upon a petition signed by a majority of the quali-
fied voters in the area detached, the County Board of
School Trustees of Colorado County entered an order
transferring a portion of the Consolidated Eagle Lake
Independent School District to the Columbus Independent
School District. The territory transferred was less
than 10% of the Eagle Lake District. The Eagle Lake
District, being dissatisfied with the action of the Coun-
ty Board, has appealed to you, the State Superintendent.
The Columbus District and the County Board have filed
with you a motion to dismiss the appeal on the ground
that you have no jurisdiction to hear the case. You
have asked us to advise you whether you have such ju-
risdiction.
          In 1920, the Texas Supreme Court, acting
through its Commission of Appeals, decided the case of
Jenninps L. Carson, 220 S.W. 1090. There, in a dispute
over a schooldistrict boundary line similar to the
present one, appeal was taken directly from the county
board to the District Court under the statute which pro-
vided that the District Court shall have general super-
visory control of the actions of the county board in
creatin   changing, and modifying school districts. (Now
Art. 268'
        2).
                                                             . .
Hon.'L. A.   Woods, Page 2, V-452.



           Notwithstanding that statute, it was held that
appeal must be taken first to the State Superintendent,
~The Court held that the above statute was applicable aft-
er appeal had been made within the school system itself,
The decision was based upon what is now Article 2656,
which provides in part:
            "The State Superintendent shall be
     charged with the administration of the
     school laws and the general superintend-
     ency of the business relating to the pub-
     lic schools of the State O        He shall
     hear and determine all appeal: from the
     rulings and decisions of subordinate school
     ~officers, s O O 011 (Emphasis added)
         '.
      ‘,    Yith reference to the above statute the Court
said: .,
          "The county trustees O o O being sub-
     ordinate school officers, the language of
     the article quoted is all-inclusive as to
     the appeals from their decisions that shall
     be heard by the State Superintendent of Pub-
     lic Instruction. No exception is provided."
           Under this holding of our Supreme Court, the
State Su erintendent clearly has the authority and the
duty to K ear such appeal.
          In 1932 the Supreme Court, acting through its
Commission of Appeals, handed down its decision in State
Line Consolidated School District v. Farwell, 48 S.7
T2dJ 616 which made an exception to -rule     of the
Jennings'case, above cited. The exception there stated
was that an appeal might be taken directly from the coun-
ty board to the District Court where the school board
acted without authority of law, contrary to an express
statute, and in such a manner that its acts were abso-
lutely void.
          But that case did not decide that if an appeal
had been taken to the State Superintendent, he would not
have had jurisdiction to hear the case. The Court merely
held that such step in the appellate procedure could be
omitted, The Jennings case, above discussed, has never
been overruled- and but for the exception made in the -
                                                      Far-
u    case, it is still the law.
Hon. L. A.   Woods, Page 3, V-452.


           The Jennine case is followed in Countv Trus-
               Bell Point Common School District, 229 S.
                rwell case is followed in Board of School
                   Bullock Common School District 55 S.
W   (2d) 538 ana in County School Trustees of Ca1lahan
&       Y. District Trustees, etc., 192 S.W. (2d) 891.
          In the case presented to you, the complete
facts of which are not available to us, if it was shown
that the acts of the County Board were contrary to law
and absolutely void, appeal might have been taken di-
rectly to the.District Court under the Farwell case.
That, however, was not done, Such beinmase,        you
are respectfully advised that you have the power and duty
to hear the appeal in t,hiscase under Article 2656 and
the Jennings case.

                         SUMMARY
          The State Superintendent of Public In-
     struction has jurisdiction to review the ac-
     tion of a County Board of School Trustees
     changing a boundary line between two inde-
     pendent school districts, notwithstanding the
     provisions of Art. 2682. Art. 2656, Jennin s
     v. Carson (Comm. App., 19201, 220 S.W.
                                          --id-
     E;te;L;ne f.WS.,ij zi6Farwell (Comm. App.,
        2)   8S   .         .
                                     Yours very truly,
                               ATTORNEY GENERAL OF TEXAS


ATTORNEY GENERAL
                                      Joe R. Greenhill
                                      Executive Assistant
                               By    arow
                                       Chester Ollison
                                       Assistant
:JRG:erc